Case 3:19-cv-O00006-HTW-LRA Document17 Filed 10/07/19 Page 1 of 2

TRULINCS 10579062 - STILLEY, OSCAR AMOS - Unit: YAZ-G-A

eee ee ewe eee wwe ewe wee we OOO ee eT See ee ee eee se eee es eee eee ees ee see ee se see esses ewes sees

SOUTHERN DISTRICT OF MISSISSIPP

 

 

 

 

 

 

FROM: 10579062 SE LED

TO:

SUBJECT: 2241_StilleyiMtnChangeDefs

DATE: 10/03/2019 01:05:54 PM OCT 07 2019
ARTHUR JOHNSTON

. UNITED STATES DISTRICT COURT ie —_

 

SOUTHERN DISTRICT OF MISSISSIPPI
OSCAR STILLEY, DOJ-FBOP # 10579-062 PLAINTIFF
V. 3:19-CV-6 HTW-LRA
WILLIAM BARR, ET AL DEFENDANTS
PLAINTIFF'S MOTION FOR

1) SUBSTITUTION OF SUCCESSOR PUBLIC OFFICIALS; AND
2) EXTENSION OF TIME FOR THE COMPLETION OF SERVICE OF PROCESS

Comes now Plaintiff Oscar Stilley (Plaintiff) and for his motion states:

1. The following 3 official capacity defendants have been replaced. William Barr has replaced Matthew Whitaker as US
Attorney General; Kathleen Hawk Sawyer has replaced Hugh Hurwitz as Director of the Department of Justice-Federal Bureau
of Prisons (DOJ-FBOP); and David Paul has replaced M. Martin as Complex Warden of the FCC Yazoo City Federal Prison
Complex.

2. The clerk declined to issue summons for David Paul, on grounds that he was not listed on the caption of the complaint.
Plaintiff neglected to explain that he was a successor public official. Public officials are automatically substituted for a
predecessor in office, with or without motion. FRCivP 25(d). Plaintiff respectfully suggests that an order would be proper and
beneficial in the instant case.

3. Plaintiff has sent a cover letter to the clerk, along with this motion, explaining the situation, submitting additional summons
for issuance and asking that they be returned in a self addressed stamped envelope. Plaintiff sees no need to ask relief in this
regard, as he has no reason to doubt the clerk would accept his explanation and provide service.

4, Plaintiff requests an extension of 90 days, for the completion of service. Plaintiff will act with all deliberate speed,
regardless of the length of extension, inasmuch as his liberty is at stake, and he has good reason to be expeditious.

5. Plaintiff upon examination of a copy of the complaint that he prevailed upon a friend in the Arkansas bar to download on his
behalf, and determined that a page is missing, specifically Exhibit 68, page 112 using the Plaintiffs numbering of exhibit pages.
Plaintiff is supplying a copy of this page to each of the defendants with their summons and complaint. Plaintiff is also supplying
a copy to the clerk, and asking the clerk to take corrective action sufficient to make the publicly accessible record conform to the
document submitted for filing. Plaintiff sees no need to ask relief at the present time, but does think that the court should be
aware, and that any hard copies in the possession of court or court personnel should be made to conform to the electronic
version, and with the complaint and exhibits as tendered to the Clerk for filing.

WHEREFORE, Plaintiff respectfully requests that the Court order that the 3 successor official capacity defendants be
substituted in place of the predecessor office holders; that the court extend the time for service by 90 days; and for such other
and further relief as may be appropriate whether or not specifically requested.

) od
CZ In-2-}
By: 2 Jf a
Oscar Stilley Date
FCC Yazoo City Camp
PO Box 5000
Yazoo City, MS 39194

 

UJ

 
Case 3:19-cv-O0006-HTW-LRA Document 17 Filed 10/07/19 Page 2 of 2

?

TRULINCS 10579062 - STILLEY, OSCAR AMOS - Unit: YAZ-G-A

CERTIFICATE OF SERVICE TOGETHER WITH COMPLAINT

Plaintiff by his signature above pursuant to 28 USC 1746 declares that, because the Defendants have not yet entered
appearance and commenced receiving pleadings via CM/ECF, will be served with a copy of this pleading at the same time they
are served with the summons, complaint with exhibits, cover letter, Exhibit "68", and acknowledgment of service form. Due to
logistical complexities the exact date of mailing cannot be precisely determined.
